— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ritter, J.), imposed July 28, 1981. 11 Sentence affirmed. 11 At sentencing defendant contested the People’s statement that he had previously been convicted of a felony (CPL 400.21). The People relied on a Pennsylvania judgment of conviction which was not properly certified (see CPLR 4540, subd [cl; People v Hines, 90 AD2d 621) and the testimony of a police officer who witnessed defendant’s conviction. While the officer’s testimony presents hearsay and best evidence problems, it was admitted without objection and was therefore properly considered by the County Court as proof of a prior conviction (see State v Jackson, 362 So 2d 522 [Lai; Bright v State, 585 SW2d 739 [Texb. Mollen, P. J., Lazer, Weinstein and Brown, JJ., concur.